ALLEN, J.
1. Under Section 6212-43, General Code, when a vehicle which has been used for_ the transportation of intoxicating liquors in violation of law has been seized and sold at public auction, the mortgagee of such vehicle may establish his lien by intervention or otherwise at the hearing or in other proceedings for said purpose, and may collect his lien according to its priority out of the funds realized upon the sale.
2. A sale of a vehicle under Section 6212-43, General Code, which is otherwise regular, but of which no public notice is given, is constructively fraudulent and void.
Judgment modified*and affirmed.
Marshall, C. J., Matthias, Day and Robinson, JJ., concur. Jones and Kinkade, JJ., concur in proposition 2 of the syllabus and in the judgment.